Pee Curiam,
In their contract with the appellee the appellants did not, as they contend, constitute him merely their exclusive agent to sell the stock of the Sanitary Enameling & Specialty Company. An exclusive agency to sell is not the equivalent of an exclusive right to sell, but merely prohibits the appointment of another agency to sell. In this case plaintiff, under the words of his contract, had the exclusive right to sell for and during the term of ninety days, and Turner v. Baker, 225 Pa. 359, is not in conflict with the view entertained by the Superior Court.
Judgment affirmed/